           Case 1:18-cv-08819-VSB Document 37 Filed 05/28/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                                  5/28/2019
ADOLFO HUMBERTO ALMAZO VIDAL, :
                                                          :
                                         Plaintiff,       :
                                                          :        18-CV-8819 (VSB)
                           -v-                            :
                                                          :      OPINION & ORDER
THE DRAFT HOUSE LLC, et al.,                              :
                                                          :
                                         Defendants. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On September 26, 2018, Plaintiff Adolfo Humberto Almazo Vidal filed this action

against The Draft House LLC (d/b/a The Draft House), Maurizo Salierno, Luigi Ghidetti, and

Fabrizio Pellizzon (“Defendants”) alleging violations of the Fair Labor Standards Act (the

“FLSA”), 29 U.S.C. §§ 201, et seq., and the New York Labor Law (the “NYLL”). (See

generally Doc. 1.) Plaintiff alleges various violations of the FLSA and NYLL including that

Defendants failed to pay him certain minimum and overtime wages. (Id.)

        On December 3, 2018, the parties advised the Court that they had reached a settlement.

(See Doc. 31.) However, parties may not privately settle FLSA claims with prejudice absent the

approval of the district court or the Department of Labor. See Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). In the absence of Department of Labor approval,

the parties must satisfy this Court that their settlement is “fair and reasonable.” Velasquez v.

SAFI-G, Inc., 137 F. Supp. 3d 582, 584 (S.D.N.Y. 2015). “A reasonable agreement must reflect

a reasonable compromise of disputed issues rather than a mere waiver of statutory rights brought

about by an employer’s overreaching.” Lopez v. Ploy Dee, Inc., No. 15-cv-647 (AJN), 2016 WL

1626631, at *1 (S.D.N.Y. Apr. 21, 2016) (internal quotation marks omitted). Accordingly, I
          Case 1:18-cv-08819-VSB Document 37 Filed 05/28/19 Page 2 of 5



directed the parties to submit a joint letter attaching their settlement agreement and explaining

how the terms of their proposed settlement are fair and reasonable. (See Doc. 32.) In addition, I

directed the parties to address the bases supporting any request for attorneys’ fees and supply

contemporaneous billing records for each attorney who worked on the case. (Id.)

       On December 12, 2018, the parties filed the joint letter, settlement agreement

(“Settlement Agreement”), and billing records of Plaintiff’s counsel. (See Doc. 33.) For the

reasons stated below, I do not find the terms of the settlement to be fair, reasonable, and adequate

and therefore do not approve the parties’ Settlement Agreement.

               Legal Standard

       To determine whether a settlement is fair and reasonable under the FLSA, I “consider the

totality of circumstances, including but not limited to the following factors: (1) the plaintiff’s

range of possible recovery; (2) the extent to which the settlement will enable the parties to avoid

anticipated burdens and expenses in establishing their respective claims and defenses; (3) the

seriousness of the litigation risks faced by the parties; (4) whether the settlement agreement is the

product of arm’s-length bargaining between experienced counsel; and (5) the possibility of fraud

or collusion.” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal

quotation marks omitted); see also Beckert v. Rubinov, No. 15 Civ. 1951(PAE), 2015 WL

6503832, at *1 (S.D.N.Y. Oct. 27, 2015). “Generally, there is a strong presumption in favor of

finding a settlement fair, as the Court is generally not in as good a position as the parties to

determine the reasonableness of an FLSA settlement.” Xiao v. Grand Sichuan Int’l St Marks,

Inc., Nos. 14-CV-9063 (RA), 15-CV-6361 (RA), 2016 WL 4074444, at *2 (S.D.N.Y. July 29,

2016) (internal quotation marks omitted).




                                                      2
             Case 1:18-cv-08819-VSB Document 37 Filed 05/28/19 Page 3 of 5



                    Discussion

           I have independently reviewed the Settlement Agreement and supporting submissions

provided by the parties, (Doc. 33), to determine whether the terms of the Settlement Agreement

are fair, reasonable, and adequate. I do not find the Settlement Agreement to be fair and

reasonable because the Settlement Agreement contains an overbroad release. As a result of this

finding, I do not separately consider in this Order whether the requested attorneys’ fees are

reasonable.

           I will not approve the sweeping “Release and Covenant Not To Sue” provision in the

proposed Settlement Agreement. (See Settlement Agmt. § 3.)1 “In FLSA cases, courts in this

District routinely reject release provisions that ‘waive practically any possible claim against the

defendants, including unknown claims and claims that have no relationship whatsoever to wage-

and-hour issues.’” Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 228 (S.D.N.Y.

2016) (quoting Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 181 (S.D.N.Y. 2015)).

Moreover, “[i]n the context of an FLSA case in which the Court has an obligation to police

unequal bargaining power between employees and employers, such broad releases are doubly

problematic.” Martinez v. Gulluoglu LLC, No. 15 Civ. 2727 (PAE), 2016 WL 206474, at *2

(S.D.N.Y. Jan. 15, 2016) (quoting Camacho v. Ess-A-Bagel, Inc., No. 14-cv-2592 (LAK), 2014

WL 6985633, at *4 (S.D.N.Y. Dec. 11, 2014)). For this reason, “[a] number of judges in this

District refuse to approve any FLSA settlement unless the release provisions are ‘limited to the

claims at issue in this action.’” Cionca v. Interactive Realty, LLC, No. 15-CV-05123 (BCM),

2016 WL 3440554, at *3 (S.D.N.Y. June 10, 2016) (quoting Lazaro-Garcia v. Sengupta Food

Servs., No. 15-CV-4259 (RA), 2015 WL 9162701, at *2 (S.D.N.Y. Dec. 15, 2015)).


1
    “Settlement Agmt.” refers to the parties’ proposed Settlement Agreement and Release. (Doc. 33-1.)



                                                              3
          Case 1:18-cv-08819-VSB Document 37 Filed 05/28/19 Page 4 of 5



       The general release provision in the parties’ Settlement Agreement is too broad to survive

judicial scrutiny. Pursuant to the release provision, Plaintiff releases Defendants from:

       [A]ny and all charges, complaints, claims, causes of action, suits, debs, liens,
       contracts, rights, demands, controversies, losses, costs and or expenses, including
       legal fees and any other liabilities of any kind or nature whatsoever, known or
       unknown, suspected or unsuspected . . . which Plaintiff at any time has, had, claims
       or claimed to have against Defendants relating in any manner to his employment
       by or work for any of the Defendants, including, but not limited to, any and all
       claims asserted in . . . the [present] Litigation.

(Settlement Agmt. § 3.) This provision is overbroad: it requires Plaintiff to waive virtually any

claim, of any type, against Defendants, or any related entity, that might relate to Plaintiff’s

employment with any Defendant. Although some Courts in this district have approved release

provisions on the basis of their mutuality, see, e.g., Lola v. Skadden, Arps, Meagher, Slate, Flom

LLP, No. 13-cv-5008 (RJS), 2016 WL 922223, at *2 (S.D.N.Y. Feb. 3, 2016), the parties offer

no basis for finding that this release provision provides Plaintiff any benefit, comparable or

otherwise.

       Accordingly, this provision does not meet the standards for approval established by

courts in this district. Therefore, I decline to assess the reasonableness of the settlement amount

and attorneys’ fees requested at this time.




                                                      4
            Case 1:18-cv-08819-VSB Document 37 Filed 05/28/19 Page 5 of 5



                Conclusion

       For the reasons stated above, I find that the parties’ proposed Settlement Agreement is

not fair and reasonable. Accordingly, the parties’ request that I approve the proposed Settlement

Agreement is DENIED without prejudice. The parties may proceed by either:

       1.       Filing a revised proposed settlement agreement within twenty-one (21) days of

                the date of this Order that cures the deficiencies discussed above; or

       2.       Filing a joint letter within twenty-one (21) days of the date of this Order that

                indicates the parties’ intention to abandon settlement, at which point I will set a

                date for a status conference.

SO ORDERED.

Dated: May 28, 2019
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                      5
